EXHIBIT 10.3
 
RMB CURRENCY LOAN CONTRACT
 
China Construction Bank
 
Henan Branch
 

--------------------------------------------------------------------------------

 

Borrower (hereinafter to as Party A): Luoshan Jinding Chemical Co., Ltd
 
Lender (hereinafter to as Party B): Xinyang Branch of China Construction Bank
 
Party A hereby applies loan from Party B and Party B agrees to issue the loan.
Party A and Party B hereby agree to enter into this Contract for the observance
and performance of the parties in accordance with relevant laws and regulations.


ARTICLE 1 SUM OF THE LOAN
 
Party A borrows from Party B RMB FOUR MILLIOM EXACTLY..
 
ARTICLE 2 PURPOSE OF THIS LOAN
 
This loan will be used by Party A for normal working capital turnover.
 
ARTICLE 3 TERM OF THIS LOAN
 
The term of this loan is 12 months from March 1st, 2006 to March 1st, 2007.
 
Where the starting date of the loan under this contract is different from that
recorded on the transference certificate of loan, the date recorded on the
transference certificate of loan of the first issuance of loan shall prevail.
The transference certificate of loan constitutes part of this Contract and has
the equal binding effect as this Contract.
 
ARTICLE 4 INTEREST RATE, DEFAULT INTEREST RATE, CACULATION OF INTEREST AND
SETTLEMENT OF INTEREST
 

1.
Interest Rate

 
The interest rate of the loan under this Contract is monthly rate and the rate
is calculated in the way as is provided in (a) as follows:
 

(a)
Fixed rate. The rate will be fixed at 5.115 ‰ during the loan term;

 

(b)
Floating rate. The rate is ____ (raised/reduced) by every ____ month(s) from the
standard interest rate from the date of value. The rate adjustment day shall be
the corresponding day of the date of value in the adjustment month. Where
there’s no corresponding day of the date of value in the month, the last day of
the month shall be the rate adjustment day.

 

2.
Default interest rate

 

(a)
The default interest rate is monthly rate.

 

(b)
Where Party A fails to use the loan within the purpose scope of this Contract,
the first default interest rate as follows shall be applied:

 

(i)
Fixed rate at 9.3%.

 

(ii)
Floating rate. The rate is raised by every____ month(s) from the standard
interest rate from the date of value. The default interest rate adjustment day
shall be the corresponding day of the date of value in the adjustment month.
Where there’s no corresponding day of the date of value in the month, the last
day of the month shall be the default interest rate adjustment day.

 

(c)
The overdue default interest rate of the loan under this Contract shall be that
of (i) as follows:

 

(i)
Fixed rate at 6.975 ‰ ;

 

(ii)
Floating rate. The rate is raised every_____ month(s) from the standard interest
rate from the date of value. The default interest rate adjustment day shall be
the corresponding day of the date of value in the adjustment month. Where
there’s no corresponding day of the date of value in the month, the last day of
the month shall be the default interest rate adjustment day.

 

--------------------------------------------------------------------------------

 
 

3.
The day date of value under this article is the day when the fist loan issued
under this Contract is transferred to Party A’s account.

 
The standard interest rate at the time when the first loan is issued under this
Contract shall be the loaning interest rate of the same grade promulgated and
executed by People’s Bank of China on the date of value. The standard interest
rate henceforth shall be the loading interest promulgated and executed by
People’s Bank of China on the day when loaning interest rate of the same grade
or default interest rate is adjusted as is prescribed above. Where People’s Bank
of China stops promulgate the loaning interest rate of the same grade, the
standard rate shall be the loaning interest rate of the same grade commonly
accepted in the bank industry or the usual loaning interest rate of the same
grade on the adjustment day, unless the two parties have different agreement on
it.
 

4.
The loaning interest is calculated from the day when the loan is transferred to
Party A’s account. The interest of loans under this contract is calculated
according to days. Daily interest=monthly interest/30=yearly interest/360. Where
Party A fails to pay interest timely, compound interest is calculated from the
second day.

 

5.
Settlement of Interest

 

(a)
Where the loan applies fixed rate, the interest is calculated at the agreed
rate. Where the loan applies floating rate, the interest is calculated at the
rate as defined at each floating period. Where there are several rate changes in
an individual interest settlement period, the interest rate of the interest
settlement period is calculated with the interest of each floating period
calculated first and interests of each floating period added together on the
settling day.

 

(b)
The interest of loans under this Contract is settled monthly and the settling
day is the 20th day of each month.

 
ARTICLE 5 THE ISSUANCE AND USE OF THE LOAN
 

1.
The Preconditions for Loan Issuance

 

(a)
Only when the following conditions are met will Party B have the obligation to
issue the loan unless it waives all or part of the conditions:

 

(i)
Party A has finished ratification, registration, delivery and other legal
procedures in accordance with the provisions of laws and regulations;

 

(ii)
Where there’s assurance for this Contract, the assurance contract or other
assurances that meet the requirement of Party B has been in effect;

 

(iii)
Party A hasn’t constituted any of the breaches as agreed in this Contract;

 

(iv)
Other conditions agreed by the parties on the issuance of loan.

 

(b)
Party B shall issue the loan within ten working days of bank after Party A has
satisfied all the above conditions.

 

2.
Loan Use Plan

(a) March 1st, 2006, Sum: RMB 4,000,000                        ;
(b) _______(date), Sum: ______________________;
(c) _______ (date), Sum: ______________________;
(d) _______ (date), Sum: ______________________;
(e) _______ (date), Sum: ______________________;
(f) _______ (date), Sum: ______________________.


--------------------------------------------------------------------------------

 


ARTICLE 6 REPAYMENT



1.
Principles of Repayment

 
The repayment of Party A under this Contract shall be maid in accordance with
the following principles:
 

(a)
Where the principal hasn’t been repaid over 90 days since the due date, the
interest hasn’t been paid over 90 days since the due date, or where the loan
hasn’t expired or the repayment of principal or interest hasn’t exceeded 90 days
since the due date while Party A has stopped its production and operation or
that the project related to the loan stopped, or other loans as prescribed in
laws or regulations, the repayment shall be made with principal prior to
interest;

 

(b)
As for loans not included in (a), the interest shall be paid before principal
and paid off with principal.

 

2.
Payment of Interest

 
Party A shall pay to Party B the due interest on interest settling days. The
first day of interest payment shall be the first interest settling day after the
issuance of the loan. The interest shall be paid off at the last repayment.
 

3.
Principal Repayment Plan

 
Party A shall repay the principal in the following plan:
 
(a) March 1st, 2007, Sum: RMB 4,000,000                         ;
(b) _______(date), Sum: ______________________;
(c) _______ (date), Sum: ______________________;
(d) _______ (date), Sum: ______________________;
(e) _______ (date), Sum: ______________________;
(f) _______ (date), Sum: ______________________.
 

4.
Method for Repayment

 
Party A shall get the due money ready in Party B’s account before the repayment
days as agreed in this Contract and transfer it for repayment or transfer money
from other accounts for repayment on the repayment day as agreed in this
Contract. Where Party A fails to repay timely, Party B is entitled to transfer
the money from Party B’s account in China Construction Bank.
 

5.
Advance Repayment

 

(a)
Party A shall notify Party B when it pays interest in advance.

 

(b)
Party A shall submit to Party B an application in written form thirty working
days earlier before it repays the principal in advance and can only repay all or
part of the principal at Party B’s consent.

 
The interest shall be calculated according to the actual days that Party A uses
the loan and the loaning interest rate as prescribed in Article 4 of this
Contract when Party A repays principal in advance.
 
Party A agrees to pay compensation to Party B when it repays the principal in
advance. Sum of compensation=the amount of principal repaid in advance×the
number of months between the actual repayment day and the due repayment
day×1.5‰. It shall be calculated as one month where the period between the
actual repayment day and the due repayment day is less than a month.
 
Where Party A makes the repayment gradually, it shall repay in the converse
order of the repayment plan if it repays part of the principal in advance. The
loaning interest rate agreed in this Contract shall apply to the remaining loan
after the advance repayment.


--------------------------------------------------------------------------------

 
 
ARTICLE 7 ASSURANCE FOR THE LOAN
 
Where there’s assurance for the loan, it shall be the first or second method as
follows:
 

1.
Guaranty;

 

2.
Mortgage;

 

3.
Pledge;

 

4.
Stand-by letter of credit;

 

5.
Credit Insurance.

 

6.
Others: ______________________.

 
ARTICLE 8 RIGHTS AND OBLIGATIONS OF PARTY A
 

1.
Rights of Party A

 

(a)
Require Party B to issue the loan as agreed in this Contract;

 

(b)
Use the loan within the purpose as is agreed in this Contract;

 

(c)
Apply to Party B for the extension of the loan as in accordance to the
conditions prescribed by Party B;

 

(d)
Require Party B to keep confidential the financial information and business
secrets in production and operation provided by Party A unless otherwise
prescribed in laws and regulations.

 

2.
Obligations of Party A

 

(a)
Provide financial and fiscal information as well as information on production
and operation at Party B’s requirement, including but not limited to submitting
to Party B the balance sheet of the last quarter and the income statement to the
end of the last quarter (income and expenditure statement for public service
unit) within ten working days of bank of the first month of each quarter and
submitting the statement of cash flow of the year at the end of the year. Party
A shall be responsible for the trueness, integrity and effectiveness of the
information it submits;

 

(b)
Use the loan within the purpose agreed in this Contract and shall not use it for
any other purposes;

 

(c)
Cooperate and accept actively and voluntarily the investigation and supervision
of Party B on its production and operation, finance and its use of the loan
under this Contract;

 

(d)
Repay the principal and interest of the loan timely in accordance to this
Contract;

 

(e)
Party A and its investors shall not withdraw their capital distribution or
transfer their capitals to avoid its debt to Party B.

 

(f)
Before paying off the principal and interest to Party B, it shall not provide
assurance to third party with the capital formed from the loan under this
Contract without Party B’s consent.

 

(g)
During the term of this Contract, where Party A intends to provide assurance to
other people’s debt and where the assurance affects its repayment capacity under
this Contract, it shall notify Party B in writing in advance and acquire Party
B’s consent.

 

(h)
Where production stop, business suspension, registration cancellation,
bankruptcy or operation loss happens to the guarantor under this contract or
where it is recalled which makes it loses fully or partly its corresponding
assuring capability of this loan, or the value of mortgages, impawned properties
decreases or they are destroyed or lost accidentally, Party A shall provide
timely to Party B other assurances that it recognizes.

 

--------------------------------------------------------------------------------

 
 

(i)
During the term of this Contract, where the name, legal representative,
domicile, business scope, registered capital changes of Party A changes, Party A
shall notify Party B timely.

 

(j)
During the term of this Contract, where there are situations of contracting,
lease, shareholding reform, joint business, combination, annexation, division,
joint venture, operation suspension for rectification application, bankruptcy
application that would affect the realization of Party A’s creditor’s right
happen to Party A, Party A shall notify Party B 60 days in advance and fulfill
the repayment of loan and assurance under this Contract with Party B’s consent
and at its requirement.

 

(k)
During the term of this Contract, where there are situations of production stop,
business suspension, registration cancellation, business license cancellation,
the legal representative or person in charge’s involvement in law breaching
activities or major litigation, or where there is serious difficulty in
production and operation or the serious financial degradation that have
important negative effect on Party A’s performance of the repayment obligation,
Party A shall notify Party B immediately and fulfill the repayment of loan and
assurance under this Contract at Party B’s requirement.

 

(l)
Pay the expenses like lawyer service, insurance, assessment, registration,
safekeeping fee, appraisal, notarization relevant to this Contract and the
assurance under which.

 
ARTICLE 9 RIGHTS AND OBLIGATIONS OF PARTY B
 

1.
Rights of Party B

 

(a)
Know the production and operation as well as finance situation of Party A and
require Party A to provide relevant documentation like plans and financial
accounting reports;

 

(b)
Transfer money in any currency that Party A has on its account in China
Construction Bank for any payment that Party A shall make to Party B arising
from this Contract.

 

2.
Obligations of Party B

 

(a)
Issue loan in due amount on due day as are agreed in this Contract, unless the
delay is caused by Party A;

 

(b)
Keep confidential the financial information and business secrets in production
and operation provided by Party A unless otherwise prescribed in laws and
regulations.

 
ARTICLE 10 LIABILITIES FOR BREACH
 

1.
Breaches

 

(a)
Breaches of Party A

 

(i)
It fails to submit true, integrated and effective information on finance,
production and operation and other relevant information;

 

(ii)
It fails to use the loan in the purpose as is agreed in this Contract;

 

(iii)
It fails to repay the principal and interest of this loan on due day;

 

(iv)
It refuses or impedes Party B’s investigation and supervision on its use of
loan;

 

--------------------------------------------------------------------------------

 
 

(v)
It transfers its asset and takes out capital to avoid the obligation;

 

(vi)
The degradation of its business and finance makes it unable to render
performance that is due or it is involved in major litigation or arbitration or
other legal conflicts that Party B considers as may affect or impair or have
affected or impaired its rights and interests under this Contract;

 

(vii)
Any other obligations that it has have affected or may affect its performance of
obligation to Party B under this Contract;

 

(viii)
It fails to render other performance that is due to China Construction Bank;

 

(ix)
During the term of this Contract, there are business method changing or business
mechanism changing conducts like contracting, lease, combination, annexation,
joint venture, division, joint business, shareholding reform that Party B
considers as may affect or impair or have affected or impaired its rights and
interests under this Contract;

 

(x)
Other situations that Party B considers would affect the realization of it’s
creditor’s right.

 

(xi)
It breaks other obligations as agreed in this Contract.

 

(b)
Party A shall be deemed breaching the contract where it fails to provide new
assurances to Party B that meet its requirement when the following events happen
to the guarantor:

 

(i)
Contracting, lease, combination, annexation, joint venture, division, joint
business, shareholding reform, bankruptcy or cancellation of the guarantor that
would affect its joint assuring liability.

 

(ii)
The guarantor provides to third party assurance that is beyond its
affordability;

 

(iii)
The guarantor loses or may lose its capability of assurance;

 

(iv)
Other breaches of the guarantor as are agreed in the assurance contract.

 

(c)
Party A shall be deemed breaching the contract where it fails to provide new
assurances to Party B that meet its requirement when the following events happen
to the Mortgagee:

 

(i)
The Mortgagee fails to insure the pawn as required by Party B or it fails to
dispose the proceeds from insurance as agreed in the mortgage contract;

 

(ii)
The Mortgagee fails to dispose damages paid by a third party for the damage,
disappearance or value reduce it causes to the Mortgage;

 

(iii)
The Mortgagee disposes the Mortgage through donation, transference, lease,
multiple mortgage or other methods without Party B’s written consent;

 

(iv)
The Mortgagee disposes the Mortgage with Party B’s consent while it fails to
dispose the money from Mortgage disposal in accordance with the mortgage
contract.

 

(v)
The Mortgagee fails to resume the value of the Mortgage or provide other
assurance that is recognized by Party B when the damage, disappearance or value
reduce of the Mortgage affects the performance of obligation under this
Contract;

 

(vi)
Other breaches of the Mortgagee as are agreed in the mortgage contract.

 

(d)
Party A shall be deemed breaching the contract where it fails to provide new
assurances to Party B that meet its requirement when the following events happen
to the pledgor:

 

(i)
The pledgor fails to insure the pawn as required by Party B or it fails to
dispose the proceeds from insurance as agreed in the pledge contract

 

--------------------------------------------------------------------------------

 
 

(ii)
The pledgor fails to dispose damages paid by a third party for the damage,
disappearance or value reduce it causes to the pledged property;

 

(iii)
The pledgor disposes the pledged property with Party B’s consent while it fails
to dispose the money from pledged property disposal in accordance with the
pledge contract.

 

(iv)
The pledgor fails to resume the value of the pledged property or provide other
assurance that is recognized by Party B when the damage, disappearance or value
reduce of the pledged property affects the performance of obligation under this
Contract;

 

(v)
Other breaches of the pledgor as are agreed in the pledge contract.

 

(e)
Party A shall be deemed breaching the contract where Party A fails to provide
new assurances required by Party B when the assurance contract or other
assurances hasn’t comes into effect or are revoked, or that the assuror loses
all or part of its assuring capability or rejects to perform the assurance
obligation.

 

2.
Remedies for Breaches

 
Party B is entitled to exert one or several right(s) as follows where the above
breaches from (a) to (e) happen:
 

(a)
Terminate issuing the loan, declare the loan expires at the time and require
Party A to repay all the principal, interest and expenses of the loan whether
due or not.

 

(b)
Claim liquidated damages from Party A at the rate of 0.21‰ of the principal each
day.

 

(c)
Where Party A fails to use the loan in the purpose as agreed in this Contract,
claim interest and compound interest at the default interest rate and other
interest settlement method agreed in this Contract from the day when Party A
fails to use the loan in the agreed purpose to the day when both principal and
interest are paid off for the amount of the loan that Party A uses for other
purpose other than the agreed purpose.

 

(d)
Before the loan expires, claim compound interest at the loaning rate and
interest settlement method agreed in Article 4 for the interest that Party A
fails to pay off timely.

 

(e)
After the overdue of the loan, claim interest and compound interest at the
default interest rate and other interest settlement method agreed in this
Contract from the day the loan is overdue to the day when both principal and
interest are paid off for the principal and interest of the loan that Party A
fails to pay off (including the principal and interest of the loan that is
declared by Party B as wholly or partly pre-expires). The overdue of the loan
means that Party A fails to make full repayment timely or that the number of
times it repays the loan after the due date of the gradual repayment plan agreed
in this Contract.

 

(f)
Transfer money in any currency from Party A’s account in China Construction
Bank.

 

(g)
Require Party A to provide new assurances that meet the requirement of Party B
of debts under this Contract.

 

(h)
Exert the right to realizing assurance.

 

(i)
Terminate this Contract.

 
ARTICLE 11 OTHER AGREEMENTS
 
1. ____________________________________________________________;
2. ____________________________________________________________;
3. ____________________________________________________________;
4. ____________________________________________________________.


--------------------------------------------------------------------------------

 


ARTICLE 12 SETTLEMENT OF DISPUTE
 
All the disputes arising during the performance of this Contract shall be solved
through negotiation and where negotiation fails to solve, the following first
method shall be applied:
 

1.
Bring lawsuit to the people’s court at Party B’s domicile.

 

2.
Submit the dispute to _______________ (Name of Arbitral Organization) for
arbitration which shall be conducted in _______ (Place of Arbitration) in
accordance with the rules then in effect of the arbitration commission. The
award resulting from such arbitration shall be final and binding on the parties.

 
The provisions that are not involved in dispute shall still be performed during
litigation or arbitration.
 
ARTICLE 13 COMING INTO EFFECT OF THE CONTRACT
 
This Contract comes in to effect on the legal representative (person in charge)
or the authorized attorney of Party A and the person in charge or the authorized
attorney of Party B sign and stamp the official seal on the contract.
 
ARTICLE 14
 
The Contract is in quintuplicate.
 
ARTICLE 15 RECITALS
 

1.
Party A knows clearly the business scope and the scope of authority of Party B.

 

2.
Party A has read all the provisions of this Article and Party B has made
corresponding explanation to provisions at Party A’s requirement. Party A has
fully known and understood the meanings and corresponding legal effects of the
provisions of this Contract.

 

3.
Party A has the right to sign this Contract.

 
Party A (official seal): Luoshan Jinding Chemical Co., Ltd
Legal representative (person in charge) or authorized attorney (signature):

/s/ Zhou Dian Chang
 
Party B (official seal): Xinyang Branch of China Construction Bank
Legal representative (person in charge) or authorized attorney (signature):
/s/ Xinyang Branch of China Construction Bank


On March 1st, 2006


--------------------------------------------------------------------------------

 
 